EXHIBIT 10.1
 


FIRST AMENDMENT TO
FIRST LIMITED FORBEARANCE AND WAIVER AGREEMENT AND
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT




           THIS FIRST AMENDMENT TO FIRST LIMITED FORBEARANCE AND WAIVER
AGREEMENT AND SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), is made and entered into as of August 28, 2013 (the “Effective
Date”), by and among Champion Industries, Inc., a West Virginia corporation (the
“Borrower”), Mr. Marshall Reynolds, individually (the “Shareholder”), each of
the undersigned Guarantors (“Guarantors”), the Lenders party hereto, and Fifth
Third Bank, an Ohio banking corporation, as L/C Issuer and Administrative Agent
for the Lenders (in such capacity, the “Administrative Agent” and together with
the Lenders and L/C Issuer, the “Lender Parties”).
Preliminary Statements
 
 
A.
The Borrower, Shareholder, Guarantors, and the Lender Parties are parties to a
First Limited Forbearance and Waiver Agreement and First Amendment to Amended
and Restated Credit Agreement dated as of May 31, 2013 (the “Forbearance
Agreement and Limited Waiver”).

 
B.
Pursuant to the Forbearance Agreement and Limited Waiver, and as more
particularly set forth therein, at Borrower’s request, Lenders agreed to
conditionally and temporarily forbear from the immediate exercise of certain
rights under the Credit Agreement, all on, and subject to, the terms and
conditions set forth in the Forbearance Agreement and Limited Waiver.

 
C.
The Designated Defaults continue to exist.

 
D.
Notwithstanding the Designated Defaults, the Borrower has requested that the
Administrative Agent and the Lenders (i) further conditionally and temporarily
forbear from the immediate exercise of certain rights and remedies under the
Credit Agreement, the other Loan Documents, and applicable law with respect to
the Designated Defaults pursuant to the Forbearance Agreement and Limited
Waiver, (ii) decrease the Revolving Credit Commitments from $10,000,000 in the
aggregate to $8,000,000 in the aggregate, (iii) modify certain financial
covenants as provided herein; and (iv) consent to the sale of certain assets of
Borrower as set forth herein, in each case subject to the terms and conditions
set forth herein, in the Forbearance Agreement and Limited Waiver as amended by
this Amendment, and in the other Loan Documents.

 





Statement of Agreement


           In consideration of the mutual covenants and agreements set forth in
this Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


1. Recitals; Acknowledgment of Debt; Acknowledgment of Defaults.


1.1           Recitals; Defined Terms.  The Borrower acknowledges that the
Recitals set forth above are true and correct in all respects. This Amendment
shall constitute a Loan Document and the Recitals set forth above shall be
construed as part of this Amendment.  Capitalized terms which are used, but not
defined, in this Amendment will have the meanings given to them in the
Forbearance Agreement and Limited Waiver or, if not defined therein, in the
Credit Agreement (as defined in the Forbearance Agreement and Limited Waiver).


1.2           Amounts Owing.  The Borrower acknowledges, confirms and agrees
that the aggregate outstanding principal amount of Loans and L/C Obligations as
of 12:00 a.m. on August 27, 2013 is $21,980,593.82 ($8,407,288.45 in Term Loans
A, $7,061,475.50 in Term Loans B, $0 in Bullet Loans A, $6,511,829.87 in
Revolving Loans, $0 in Swing Loans, and $0 in L/C Obligations). All such Loans
and Reimbursement Obligations and any future Loans and Reimbursement
Obligations, together with interest accrued and accruing thereon, and fees,
costs, expenses and other charges now or hereafter payable by the Borrower to
the Administrative Agent or the Lenders, are unconditionally owing by the
Borrower to the Administrative Agent and the Lenders, without offset, defense or
counterclaim of any kind, nature or description whatsoever (all of which such
offsets, defenses or counterclaims, if any, are hereby waived by the Borrower).


1.3           Acknowledgment of Defaults.  The Borrower hereby acknowledges and
agrees that (i) the Designated Defaults have occurred and are continuing, each
of which constitutes an Event of Default, and, as a result of the Designated
Defaults, as well as any other Defaults or Events of Default that may exist, the
Administrative Agent and the Lenders are entitled to exercise any and all
default-related rights and remedies under the Credit Agreement, other Loan
Documents and/or applicable law, including without limitation, making a
determination not to make further Loans or incur further Letter of Credit
Obligations, to terminate the Commitments, to accelerate the Obligations, to
exercise rights against Collateral, to enforce Liens granted under the
Collateral Documents, or to exercise any other rights or remedies that may be
available under the Loan Documents or under applicable law, and (ii) the
Borrower has no valid defense to the enforcement of such default-related rights
and remedies.


2. Amendments to Forbearance Agreement and Limited Waiver.  Subject to the
satisfaction of the conditions of this Amendment, the Forbearance Agreement and
Limited Waiver is hereby amended as follows:


2.1           Section 9(d) of the Forbearance Agreement and Limited Waiver is
hereby amended and restated in its entirety by substituting the following in its
place:


(d)           Minimum EBITDA.  Borrower shall not permit EBITDA for the period
beginning April 1, 2013 and ending on (i) June 30, 2013 to be less than
$1,378,394, (ii) July 31, 2013 to be less than $2,177,509, or (iii) August 31,
2013 to be less than $2,421,722.


3. Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows:


3.1           The definition of “Restructuring Costs” set forth in Section 1.1
of the Credit Agreement is hereby amended by (i) adding the phrase “or the
Forbearance Agreement and Limited Waiver” following “pursuant to the Forbearance
Agreement”, (ii) deleting the word “and” immediately preceding clause (t) and
(iii) amending and restating the proviso immediately following clause (t) in its
entirety by substituting the following in its place:


“(u) $175,000 for the fiscal month ending on or about July 31, 2013; (v)
$175,000 for the fiscal month ending on or about August 31, 2013; and (w)
$175,000 for the fiscal month ending on or about September 30, 2013; provided,
further, that, with respect to any month, any unused cap, as provided for in
clauses (a) through (w) above, for that month will carry over and be added to
the following month’s cap and the resulting revised monthly cap (after taking
into account any such increase caused by the carry over of a prior month’s
unused cap) will be the new monthly cap for the purposes of this provision.”


3.2           The definition of “Revolving Credit Commitment” set forth in
Section 1.1 of the Credit Agreement is hereby amended by substituting the number
“$8,000,000” for the number “$10,000,000” wherever “$10,000,000” appears
therein.





4. Consent to Asset Sale; Application of Proceeds.

4.1           The Borrower has notified Administrative Agent that it intends to
(the following transaction being the “Schlicker Sale”) sell and convey certain
real property to Schlicker Real Estate Holdings, LLC a West Virginia corporation
(“Schlicker”), pursuant to a Deed substantially in the form of Exhibit A
attached hereto (the “Deed”) in exchange for a purchase price of $15,000 (the
“Schlicker Purchase Price”).  Subject to the terms, and on the conditions, of
this Amendment, the Lender Parties hereby consent, without representation,
warranty or recourse, to the Schlicker Sale.  The consent provided in this
Section 4.1, either alone or together with other consents which the Lender
Parties may give from time to time, shall not, by course of dealing, implication
or otherwise: (i) obligate the Lender Parties to consent to any other like
event, transaction, or occurrence of any kind, in each case past, present or
future, other than (A) the Schlicker Sale specifically consented to by this
Section 4.1 or (B) as applicable, in the manner, and to the extent, expressly
permitted pursuant to the Loan Documents without Lenders’ consent, (ii) except
as expressly provided herein, constitute or be deemed to be a modification or
amendment of the Credit Agreement or any of the other Loan Documents, or (iii)
reduce, restrict or in any way affect the discretion of the Lender Parties in
considering any future consent requested by the Borrower.


4.2           The Borrower shall deliver, or have delivered directly by
Schlicker, funds equal to the Schlicker Purchase Price to the Administrative
Agent to apply against the outstanding Term Loans A pursuant to Section
2.8(b)(i) of the Credit Agreement.


5.Representations.  In order to induce the Lender Parties to enter into this
Amendment, the Borrower, each Guarantor and Shareholder, as applicable, hereby
represents, warrants and covenants to the Lender Parties, as of the date hereof
and any other date on which representations and warranties are otherwise remade
or deemed remade under the Credit Agreement that:


5.1           Representations, Warranties and Covenants.  (a) After giving
effect to this Amendment, no representation or warranty of the Borrower
contained in the Credit Agreement or any of the Loan Documents, including the
Forbearance Agreement and Limited Waiver, shall be untrue or incorrect in any
material respect as of the date hereof, except to the extent that such
representation or warranty expressly relates to an earlier date and (ii) no
Default or Event of Default (other than the Designated Defaults) has occurred or
is continuing, or would result after giving effect hereto.


5.2           Authorization, Etc.  The Borrower, each Guarantor and the
Shareholder has the power and authority to execute, deliver and perform this
Amendment. The Borrower and each Guarantor has taken all necessary action
(including, without limitation, obtaining approval of its stockholders, if
necessary) to authorize its execution, delivery and performance of this
Amendment. No consent, approval or authorization of, or declaration or filing
with, any Governmental Authority, and no consent of any other Person, is
required in connection with the Borrower’s, the Guarantors’ and the
Shareholder’s execution, delivery and performance of this Amendment, except for
those already duly obtained. This Amendment has been duly executed and delivered
by the Borrower, Guarantors and Shareholder and constitutes the legal, valid and
binding obligation of the Borrower, Guarantors and Shareholder enforceable
against them, respectively, in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditor rights generally or by equitable
principles relating to enforceability. The Borrower’s and Guarantors’ execution,
delivery or performance of this Amendment does not (i) contravene the terms of
any of the Borrower’s or Guarantors’ respective organization documents; or (ii)
conflict with or constitute a violation or breach of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to the Collateral Documents) upon the property of the Borrower or Guarantors.


5.3           No Bankruptcy Intent.  The Borrower and each Guarantor hereby
represents that each has no present intent (a) to file any voluntary petition
under any chapter of the Bankruptcy Code, title 11 U.S.C., or in any manner seek
relief, protection, reorganization, liquidation or dissolution, or similar
relief under any other state, local, federal or other insolvency laws, either at
the present time, or at any time hereafter, or (b) directly or indirectly to
cause any involuntary petition to be filed against the Borrower or any
Guarantor, or directly or indirectly cause the Borrower or any Guarantor to
become the subject of any proceedings pursuant to any other state, federal or
other insolvency law providing for the relief of the Borrower or any Guarantor,
either at the present time, or at any time hereafter, or (c) directly or
indirectly to cause any interest of the Borrower or any Guarantor to become
property of any bankrupt estate or the subject of any state, federal or other
bankruptcy, dissolution, liquidation or insolvency proceedings.


6. Conditions Precedent.  The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:


6.1           Additional Documents and Deliveries.  The Borrower shall execute
and deliver to Administrative Agent or, as applicable, cause to be executed and
delivered to Administrative Agent: (a) resolutions of the board of directors of
the Borrower and the Guarantors approving and authorizing the execution,
delivery and performance of this Amendment, the other documents related hereto,
and the transactions contemplated thereby; and (b) all other documents,
instruments, certificates and agreements deemed commercially reasonable by
Administrative Agent to effect the transactions contemplated by this Amendment.


6.2           Legality of Transactions.  No change in applicable law shall have
occurred as a consequence of which it shall have become and continue to be
unlawful (a) for the Lender Parties, or any one or more of them, to perform any
of their agreements or obligations under any of the Loan Documents, or (b) for
the Loan Parties, or any one or more of them, to perform any of their agreements
or obligations under any of the Loan Documents.


 7.Indemnity; Release; Covenant Not to Sue; Waiver.


7.1           Indemnification. This Amendment is a Loan Document.  Without
limitation of the provisions of Section 10.13 of the Credit Agreement, such
provision shall apply to any Damages arising from this Agreement, the Deed, and
any other agreement to which Borrower or any Guarantor are party with Schlicker.
 
7.2           Release. The Borrower and each Guarantor (collectively, the
“Releasing Parties”) each hereby absolutely and unconditionally release and
forever discharge the Administrative Agent, the L/C Issuer and each Lender, and
any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents,
attorneys, consultants, representatives and employees of any of the foregoing
(each a “Released Party”), from any and all claims, demands or causes of action
of any kind, nature or description relating to or arising out of or in
connection with or as a result of any of the Obligations, the Credit Agreement,
this Amendment, any other Loan Documents, and the negotiation and execution of
the Forbearance Agreement and Limited Waiver and this Amendment, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which each Releasing Party has had, now has or has made claim to have
against any such person for or by reason of any act, omission, matter, cause or
thing whatsoever arising from the beginning of time to and including the date of
this Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. It is the intention of each Releasing Party in
providing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified.  Each Releasing Party
acknowledges that it may hereafter discover facts different from or in addition
to those now known or believed to be true with respect to such claims, demands,
or causes of action and agree that this instrument shall be and remain effective
in all respects notwithstanding any such differences or additional facts.  Each
Releasing Party understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
 
7.3           Covenant Not to Sue. Each Releasing Party, on behalf of itself and
its successors, assigns, and other legal representatives, hereby absolutely,
unconditionally and irrevocably, covenants and agrees with and in favor of each
Released Party above that it will not sue (at law, in equity, in any regulatory
proceeding or otherwise) any Released Party on the basis of any claim released,
remised and discharged by such Releasing Party pursuant to the above
release.  If any Releasing Party or any of its successors, assigns or other
legal representations violates the foregoing covenant, such Releasing Party, for
itself and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Released Party may sustain as a result of
such violation, all reasonable attorneys’ fees and costs incurred by such
Released Party as a result of such violation.


7.4           Acknowledgment. Each Releasing Party represents and warrants that,
to its knowledge, there are no liabilities, claims, suits, debts, liens, losses,
causes of action, demands, rights, damages or costs, or expenses of any kind,
character or nature whatsoever, known or unknown, fixed or contingent, which
such Releasing Party may have or claim to have against any Released Party
arising with respect to the Obligations, the Credit Agreement or any other Loan
Documents, and the negotiation and execution of the Credit Agreement and this
Amendment, and each Releasing Party further acknowledges that, as of the date
hereof, it does not have any counterclaim, set-off, or defense against the
Released Parties, each of which such Releasing Party hereby expressly waives.


 8.Acknowledgment of Liens. Except as explicitly set forth herein, the Borrower
and each Guarantor hereby acknowledge and agree that the Obligations owing to
the Lender Parties arising out of or in any manner relating to the Loan
Documents, as well as all Hedging Liability and Funds Transfer and Deposit
Account Liability, shall continue to be secured by Liens on all assets and
property of the Borrower, including, without limitation, all accounts, chattel
paper, instruments, documents, general intangibles, investment property, deposit
accounts, inventory, equipment, fixtures, real estate, and certain other assets
and properties of the Borrower and the Guarantors pursuant to the Loan Documents
heretofore executed and delivered by the Borrower and the Guarantors, and
nothing herein contained shall in any manner affect or impair the priority of
the Liens created and provided for thereby as to the indebtedness, obligations,
and liabilities which would be secured thereby prior to giving effect to this
Agreement. The Borrower and the Guarantors hereby acknowledge, confirm and agree
that the Lender Parties have and shall continue to have a valid, enforceable and
perfected first-priority lien upon and security interest in the Collateral
granted to the Lender Parties pursuant to the Loan Documents.


9.  Reference to and Effect on Loan Documents.


9.1           Ratification.  Except as specifically provided in this Amendment,
the Forbearance Agreement and Limited Waiver, the Credit Agreement and the Loan
Documents shall remain in full force and effect and the Borrower hereby ratifies
and reaffirms each term and condition set forth in the Credit Agreement and in
the other Loan Documents, effective as of the date hereof.


9.2           No Waiver.  This Amendment is only applicable and shall only be
effective in the specific instances and for the specific purposes for which made
or given. Except as specifically provided in this Amendment, the execution,
delivery and effectiveness of this Amendment shall not operate as a waiver or
forbearance of any right, power or remedy of any of the Lender Parties under the
Forbearance Agreement and Limited Waiver, the Credit Agreement or any of the
Loan Documents, or constitute a consent, waiver or modification with respect to
any provision of the Credit Agreement or any of the Loan Documents, which shall
remain in full force and effect. Upon the effectiveness of this Amendment each
reference in (a) the Credit Agreement to “this Agreement,” “hereunder,”
“hereof,” or words of similar import, (b) the Forbearance Agreement and Limited
Waiver to “this Agreement,” “hereunder,” “hereof,” or words of similar import”,
or (c) any Loan Document to the “Credit Agreement” or the “Forbearance Agreement
and Limited Waiver” shall, in each case and except as otherwise specifically
stated therein, mean and be a reference to, the Credit Agreement or Forbearance
Agreement and Limited Waiver, as applicable, in each case as modified hereby.


10. Affirmation of Guarantors.


10.1           Each Guarantor (as defined in the Guaranty) hereby acknowledges
that it has reviewed the terms and provisions of this Amendment and consents to
the terms and conditions of this Amendment and any modification of the Loan
Documents effected pursuant to this Amendment. Each Guarantor hereby confirms to
the Lender Parties that, after giving effect to this Amendment, the Guaranty of
such Guarantor and each other Loan Document to which such Guarantor is a party
continues in full force and effect and is the legal, valid and binding
obligation of such Guarantor, enforceable against such Guarantor in accordance
with its terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability. Each Guarantor
further acknowledges, confirms and agrees that Administrative Agent and the
Lenders have and shall continue to have a valid, enforceable and perfected
first-priority lien (subject only to Permitted Liens) upon and security interest
in the Collateral granted to Administrative Agent and the Lenders pursuant to
the Loan Documents or otherwise granted to or held by Administrative Agent and
the Lenders.


10.2           Each Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Guarantor is
not required by the terms of the Credit Agreement or any other Loan Document to
consent to the waivers or modifications to the Credit Agreement and Forbearance
Agreement and Limited Waiver effected pursuant to this Amendment, (ii) nothing
in the Credit Agreement, this Amendment or any other Loan Document shall be
deemed to require the consent of such Guarantor to any future waivers or
modifications to the Credit Agreement, and (iii) the Lender parties hereto are
relying on the assurances provided herein in entering into this Amendment and
maintaining credit outstanding to the Borrower.

 
11.  Shareholder Acknowledgement.


11.1           The Shareholder hereby acknowledges that he has reviewed the
terms and provisions of this Amendment and consents to the terms and conditions
of this Amendment and any modification of the Loan Documents effected pursuant
to this Amendment.


11.2           The Shareholder acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, the Shareholder is
not required by the terms of the Credit Agreement or any other Loan Document to
consent to the waivers or modifications to the Credit Agreement and Forbearance
Agreement and Limited Waiver effected pursuant to this Amendment, (ii) nothing
in the Credit Agreement, this Amendment or any other Loan Document shall be
deemed to require the consent of the Shareholder to any future waivers or
modifications to the Credit Agreement, and (iii) the Lender parties hereto are
relying on the assurances provided herein in entering into this Amendment and
maintaining credit outstanding to the Borrower.


                12.  Counterparts.  This Amendment and the other Loan Documents
may be signed by facsimile signatures or other electronic delivery of an image
file reflecting the execution hereof, and if so signed, (a) may be relied on by
each party as if the document were a manually signed original and (b) will be
binding on each party for all purposes.


 13. Fees and Expenses.  The Borrower and each Guarantor agrees to pay on demand
all reasonable fees, costs and out-of-pocket expenses (including attorneys’ fees
and expenses) incurred by the Lender Parties pursuant to the Loan Documents or
in connection with the preparation, execution and delivery of this Agreement and
the other instruments and documents being executed and delivered in connection
herewith and the transactions contemplated hereby (the Borrower acknowledges
that it will receive summary invoice(s) reflecting only the total amount then
due and that such summary invoice(s) will not contain any narrative description
of the services provided, and that delivery of such summary invoice(s) shall not
in any way constitute a waiver of any right or privilege of the Lender Parties
associated with such invoice(s)).


14.Incorporation of Credit Agreement.   The provisions contained in Sections
10.13 (Costs and Expenses; Indemnification), 10.16 (Governing Law) and 10.22
(Submission to Jurisdiction; Waiver of Jury Trial) of the Credit Agreement are
incorporated herein by reference to the same extent as if reproduced herein in
their entirety, except with reference to this Amendment rather than the Credit
Agreement.


15.Entire Agreement.  This Amendment, together with the other Loan Documents,
sets forth the entire agreement of the parties with respect to the subject
matter of this Amendment and supersedes all previous understandings, written or
oral, in respect of this Amendment and the other Loan Documents.


16.Reviewed by Attorneys. The Borrower, each Guarantor and the Shareholder
represent and warrant to the Lender Parties that it (i) understands fully the
terms of this Amendment and the consequences of the execution and delivery of
this Amendment, (ii) has been afforded an opportunity to have this Amendment
reviewed by, and to discuss this Amendment and the documents executed in
connection herewith, with such attorneys and other persons and advisors as the
Borrower, Guarantors and Shareholder, respectively, may wish, and (iii) has
entered into this Amendment and executed and delivered all documents in
connection herewith of its own free will and accord and without threat, duress
or other coercion of any kind by any Person. The parties hereto acknowledge and
agree that neither this Amendment nor any of the other documents executed
pursuant hereto shall be construed more favorably in favor of one party over the
other based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation and preparation of
this Amendment and the other documents executed pursuant hereto or in connection
herewith.


 [Signature Pages Follow]
 
 

--------------------------------------------------------------------------------

 
 
In Witness Whereof, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first set forth
above.
 





   “Borrower”        Champion Industries, Inc.           By:  /s/ Timothy D.
Boates   Name Timothy D. Boates   Title CRO

 






              
 
Signature Page to First Amendment to
Forbearance Agreement and Limited Waiver and Second Amendment to Amended and
Restated Credit Agreement
(Champion Industries, Inc., et al.)

--------------------------------------------------------------------------------

 

 
 
“GUARANTORS”

 
 
The Chapman Printing Company, Inc., a West Virginia corporation

 
Stationers, Inc., a West Virginia corporation

 
Bourque Printing, Inc., a Louisiana corporation

 
Dallas Printing of MS, Inc., a Mississippi corporation

 
Carolina Cut Sheets, Inc., a West Virginia corporation

 
Donihe Graphics, Inc., a Tennessee corporation

 
Smith & Butterfield Co., Inc., an Indiana corporation

 
The Merten Company, an Ohio corporation

 
Interform Corporation, a Pennsylvania corporation

 
CHMP Leasing, Inc., a West Virginia corporation

 
Blue Ridge Printing Co., Inc., North Carolina corporation

 
Capitol Business Equipment, Inc., a West Virginia corporation

 
Thompson’s of Morgantown, Inc., a West Virginia corporation

 
Independent Printing Service, Inc., an Indiana corporation

 
Diez Business Machines, Inc., a Louisiana corporation

 
Transdata Systems, Inc., a Louisiana corporation

 
Syscan Corporation, a West Virginia corporation

 
Champion Publishing, Inc., a West Virginia corporation





 
 
By:  /s/ Todd R. Fry

 
Name  Todd R. Fry

 
Title  Vice President


 
Signature Page to First Amendment to
Forbearance Agreement and Limited Waiver and Second Amendment to Amended and
Restated Credit Agreement
(Champion Industries, Inc., et al.)

--------------------------------------------------------------------------------

 

 



  ”SHAREHOLDER”       Mr. Marshall Reynolds, individually       By:  /s/
Marshall T. Reynolds   Name  Marshall T. Reynolds    

 

 
Signature Page to First Amendment to
Forbearance Agreement and Limited Waiver and Second Amendment to Amended and
Restated Credit Agreement
(Champion Industries, Inc., et al.)

--------------------------------------------------------------------------------

 
 
 



  ”ADMINISTRATIVE AGENT"       FIFTH THIRD BANK, an Ohio banking corporation, as
Administrative Agent       By:  /s/ Donald K. Mitchell   Name  Donald K.
Mitchell   Title  Vice President    

 

 
Signature Page to First Amendment to
Forbearance Agreement and Limited Waiver and Second Amendment to Amended and
Restated Credit Agreement
(Champion Industries, Inc., et al.)

--------------------------------------------------------------------------------

 


 



  “Lenders”       Fifth Third Bank, an Ohio banking corporation, as a Lender, as
L/C Issuer           By:  /s/ Donald K. Mitchell   Name  Donald K. Mitchell  
Title  Vice President








 
Signature Page to First Amendment to
Forbearance Agreement and Limited Waiver and Second Amendment to Amended and
Restated Credit Agreement
(Champion Industries, Inc., et al.)

--------------------------------------------------------------------------------

 
 
 

             
HUNTINGTON NATIONAL BANK

 
  By:  /s/ Bruce G. Shearer     Name  Bruce G. Shearer    Title  Senior Vice
President

 
 
Signature Page to First Amendment to
Forbearance Agreement and Limited Waiver and Second Amendment to Amended and
Restated Credit Agreement
(Champion Industries, Inc., et al.)

--------------------------------------------------------------------------------

 

  SUNTRUST BANK           By:  /s/ William S. Krueger   Name  William S. Krueger
  Title  First Vice President

 
 
Signature Page to First Amendment to
Forbearance Agreement and Limited Waiver and Second Amendment to Amended and
Restated Credit Agreement
(Champion Industries, Inc., et al.)

--------------------------------------------------------------------------------

 

  OLD NATIONAL BANK, NA, SUCCESSOR IN INTEREST TO THE FDIC AS RECEIVER OF
INTEGRA BANK NATIONAL ASSOCIATION           By:  /s/ Jason L. Dunn   Name 
Jason Dunn   Title  Assistant Vice President

 
 
Signature Page to First Amendment to
Forbearance Agreement and Limited Waiver and Second Amendment to Amended and
Restated Credit Agreement
(Champion Industries, Inc., et al.)

--------------------------------------------------------------------------------

 
 

  UNITED BANK, INC.           By /s/ Andrew Dawson   Name  Andrew Dawson  
Title  AVP

 
 
Signature Page to First Amendment to
Forbearance Agreement and Limited Waiver and Second Amendment to Amended and
Restated Credit Agreement
(Champion Industries, Inc., et al.)

--------------------------------------------------------------------------------

 
 

  SUMMIT COMMUNITY BANK           By /s/ Brad Ritchie   Name  Brad Ritchie  
Title  President

 
Signature Page to First Amendment to
Forbearance Agreement and Limited Waiver and Second Amendment to Amended and
Restated Credit Agreement
(Champion Industries, Inc., et al.)

--------------------------------------------------------------------------------

 

 